Citation Nr: 1757021	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for tinnitus, but denied service connection for bilateral hearing loss.

In October 2011, the Veteran filed his notice of disagreement, was issued a statement of the case in March 2014, and in April 2014 perfected his appeal to the Board.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during service or within one year of separation from active service, and is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not all been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from bilateral hearing loss due to acoustic trauma he suffered while in service.  The Veteran testified during his hearing that he flew B-52G aircraft, which has an extremely loud engine, from 1971-1974 without wearing adequate hearing protection.  He also stated that he flew a T-37 primary jet trainer and sat right next to the engine which emitted a high pitch squeal which he believes also contributed to his hearing loss.  He stated that he first noticed his hearing loss in the mid-1970s and that its onset was gradual.  The Veteran also stated that while his post-service occupation was as an air traffic controller and airline pilot, his noise exposure was minimal as commercial airplanes are quiet compared to the engines he operated in the service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including bilateral hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran reported in-service noise exposure while flying aircraft near loud engines with minimal hearing protection.  His DD-214 shows military occupational specialties (MOS) of Air Operations Officer, and Flying Training Instructor; as such, noise exposure is consistent with the circumstances of his service.

The  Veteran's service treatment records show multiple audiological examinations and include a note from January 1971 where the Veteran developed "ear block" while traveling in a car.  His reports of medical examinations show no complaints of bilateral hearing loss, and his medical history is silent as to any complaints for hearing loss with the exception of a January 1980 medical history report which notes hearing loss.  However, his reports of medical history from November 1980 and December 1981 are silent as to any issues concerning hearing loss.  

The Veteran's March 21, 1969 pre-induction audiological examination yielded puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz of 15, 10, 5, 5, and 10 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 15, 5, 10, and 25 dB respectively.

The Veteran's December 1973 audiological examination found puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 15, 15, and 15 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 25, 15, 15, and 25 dB respectively.

A January 1975 audiological examination found puretone thresholds in the Veteran's right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 5, 5, and 15 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 15, 5, 5, and 20 dB respectively.

The Veteran's December 1975 audiological examination found puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 5, 5, and 5 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 10, 5, 5, and 25 dB respectively.

A February 1979 audiological examination showed the Veteran's puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 10, 10, 10, 0, and 5 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 10, 5, 5, and 30 dB respectively.

An audiological examination from November 1980 found that the Veteran's puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 5, 10, 5, 5, and 15 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 5, 5, 10, and 20 dB respectively.

This data shows that audiologial testing during active service, and in the Reserves, never showed a hearing loss disability.  

The Veteran was afforded a VA examination in August 2011 to determine whether or not his bilateral hearing loss was related to noise exposure in service.  The Veteran reported having difficulty hearing in groups or where there is background noise.  He also stated that it was difficult for him to hear voices on the telephone, television, movies, and radio.  He mentioned that his hearing loss was progressive with occasional light headedness and that it began in the last 15 years.  The Veteran's puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 30, 40, 45, and 70 dB respectively for an average of 46 dB.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 35, 40, 60, and 65 dB respectively for an average of 50 dB.  His speech recognition scores using the Maryland CNC test were 98 percent for his right ear, and 94 percent for his left ear.  The examiner opined that due to documented stable hearing from 1970 to 1979, plus the Veteran's military occupation and reported onset of hearing loss being about 15 years ago, the Veteran's hearing loss was not caused by or the result of military noise exposure.

VA treatment records show that the Veteran underwent an audiological consultation in February 2012.  The otoscopic examination revealed clear canals and intact tympanic membranes.  The examiner rechecked the Veteran's puretone thresholds and found in the right ear at 500, 1000, 2000, 3000, and 4000 Hz his puretone thresholds were 25, 20, 10, 15, and 40 dB respectively; and in the left ear at 500, 1000, 2000, 3000, and 4000 Hz they were 20, 15, 10, 50, and 50 dB respectively.  His speech recognition scores were 96 percent for his right ear, and 100 percent for his left ear, but the Board notes it is unclear whether or not the Maryland CNC word recognition list was utilized for this test.

In September 2016, the Veteran was treated by a private audiologist who found the Veteran's puretone threshold levels in his right ear at 500, 1000, 2000, 3000, and 4000 Hz were 55, 50, 40, 45, and 60 dB respectively; and in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 45, 50, 45, and 60 dB respectively.  His speech recognition scores were 68 percent for his right ear, and 56 percent for his left ear, but again it is unclear whether or not the Maryland CNC word recognition list was utilized for this test.  The private examiner opined that the Veteran suffered from moderately severe to severe sensorineural hearing loss and that considering the Veteran's military service, it is as likely as not that his hearing is related to service, but the examiner did not provide any rationale to support his conclusion.

The Board finds that the Veteran suffers from bilateral hearing loss as demonstrated by his August 2011 VA audiological examination and acknowledges in-service incurrence due to noise exposure as an air operations officer and flight instructor.  However, the evidence of record fails to show that the in-service noise exposure is related to his current bilateral hearing loss.  The Veteran's service treatment records show that the his audiological examinations yielded normal hearing results with the exception of the December 1973 examination which the 2011 VA examiner stated showed some moderate hearing loss in the left ear.  The Veteran also testified during his August 2016 videoconference hearing that he had a large spike in hearing loss in December 1973 that resolved after that one instance.  While that particular examination showed some hearing loss while in service, and considering the Veteran's assertion that he first noticed hearing loss in the mid-1970s, the Board finds the fact that multiple subsequent audiological examinations, including from January 1975 and December 1975, found the Veteran's hearing to be normal to be compelling evidence that the December 1973 examination results reflected an anomaly which ultimately resolved, and that these results are outweighed by the evidence of record that the Veteran did not suffer hearing loss in service.

The Veteran contends that even though he asserted during his examination that his hearing loss occurred in the "last 15 years", he actually was unable to recall when he first realized he was suffering from hearing loss and simply estimated when he first noticed hearing loss.  The Board also acknowledges that the Veteran reported hearing loss in his January 1980 medical history report.  However, subsequent to that report, in his November 1980 and December 1981 medical history reports, he denied ever having hearing loss.  The Veteran has explained that this may have been due to the fact that his tinnitus comes and goes, thus he reported it as such on his medical history reports.  The Board finds the Veteran's explanation as to why he marked hearing loss on his medical history report reasonable, but finds that it fails to demonstrate that he experienced hearing loss in active service, or within one year from separation from active service as he testified that he marked it as such due to his tinnitus, not bilateral hearing loss.

The Board finds the August 2011 VA examination to be the most probative evidence of record as to whether the Veteran's bilateral hearing loss is related to service.  The examiner noted the Veteran's stable hearing throughout his period of service as evidenced by his multiple audiological examinations, and while she relied on the Veteran's estimate of having first noticed hearing loss within the last 15 years, the evidence of record does not show any treatment or consistent complaint for hearing loss in the more than 30 years prior to this examination, a fact which supports her rationale.  The examiner provided a sound rationale to support her opinion and possesses the requisite training, knowledge and expertise necessary to provide an adequate examination and opinion. 

While the Veteran's private practitioner opined that the Veteran's hearing loss was most likely due to service, the Board finds that the examiner failed to provide sufficient rationale to support his conclusion, and thus affords it no probative value.

The Veteran has asserted that his doctor stated that the onset of tinnitus is usually a precursor of high frequency hearing loss which can go unnoticed for years.  He also stated that his doctor opined that damage could have occurred when in service and his ears recovered but remained damaged, and over the years the hearing loss became noticeable.  The Veteran was afforded an opportunity to provide this information from his doctor, but to this date, he has not been able to do so.  The Board finds the Veteran's assertion lacks probative value as it amounts to little more than speculation.   While the Veteran was unable to secure the physician's rationale, the Board finds the language utilized to determine whether military noise exposure caused the Veteran's hearing loss is merely speculative.  Stating that service "could" have damaged the Veteran's hearing does not carry as much weight as the VA examiner's rationale regarding a whether or not the Veteran's service caused his hearing loss.  Additionally, there is no indication in the record that the Veteran was ever seen or examined by a physician who relayed this information despite having been provided an opportunity to secure the necessary documentation.  Therefore, the Board finds the Veteran's assertion lacks significant probative value.

Finally, there is no evidence of record that proves that the Veteran's bilateral hearing loss had its onset within a year of discharge from service.  The veteran served until July 1979 and the evidence of record shows that the Veteran did not receive a diagnosis or treatment for bilateral hearing loss until August 2011.  Therefore, service connection as a chronic disease is not for application. 

The Board acknowledges the Veteran's contentions that his bilateral hearing loss is due to service.  However, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JAMES G. REINHART	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


